Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD
Civil Remedies Division

Advance Group LLC
(PTAN: 5270510001),

Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-14-1955
Decision No. CR4126
Date: August 17, 2015
DECISION

There is no basis for the revocation of the Medicare enrollment and billing privileges of
Petitioner, Advance Group LLC.

I. Procedural History and Jurisdiction

Palmetto GBA (Palmetto), operating as the National Supplier Clearinghouse, notified
Petitioner by letter dated June 30, 2014, that Petitioner’s Medicare enrollment as a
supplier of durable medical equipment, prosthetics, orthotics, and supplies (DMEPOS)
was revoked retroactive to May 5, 2014. Palmetto imposed a two year bar to re-
enrollment. Centers for Medicare & Medicaid Services (CMS) Exhibit (Ex.) | at 18-19.
Palmetto cited 42 C.F.R. §§ 405.800, 424.57(c)(7) and (e), 424.535(a)(1) and (5)(ii), and
424.535(g)' as the legal authority for the revocation based on noncompliance with 42
C.F.R. §§ 424.57(c)(7) (supplier standard 7).

' Citations are to the 2013 revision of the Code of Federal Regulations (C.F.R.), unless
otherwise stated.
Petitioner requested reconsideration of the initial determination to revoke by letter dated
July 2, 2014. CMS Ex. | at 22-23. Palmetto issued a reconsidered determination on July
25, 2014, upholding the revocation of Petitioner’s Medicare enrollment and billing
number based on a violation of supplier standard 7 (42 C.F.R. § 424.57(c)(7))- CMS Ex.
1 at 1-5. Petitioner requested a hearing before an administrative law judge (ALJ) on
September 22, 2014 (RFH). The case was assigned to me for hearing and decision on
October 6, 2014, and an Acknowledgment and Prehearing Order (Prehearing Order) was
issued at my direction. No issue has been raised as to the timeliness of Petitioner’s
request for hearing, the parties do not challenge my authority to decide this case, and I
conclude that I have jurisdiction.

CMS filed a motion for summary judgment, a memorandum in support of the motion
(CMS Br.), and CMS Exs. | through 3, on November 5, 2014. Petitioner filed its
opposition to the CMS motion for summary judgment and supporting brief (P. Br.) with
P. Exs. | and 2 on December 5, 2014. CMS waived its right to file a reply brief. On
February 3, 2015, I denied CMS’s motion for summary judgment and ordered the parties
to file a joint status report advising me of their availability to participate in a two-day
hearing to be conducted by video teleconference (VTC). The parties filed joint status
reports on March 2 and 4, 2015. On March 5, 2015, I set the case for hearing on June 17
and 18,2015. Petitioner waived an oral hearing on May 26, 2015, and requested
judgment on the pleadings and documentary evidence. CMS did not object or request an
oral hearing. On May 28, 2015, I accepted the waiver of oral hearing and cancelled the
hearing. The parties have not objected to my consideration of the exhibits and CMS Exs.
1 through 2 and P. Exs. | and 2 are admitted as evidence. Petitioner did not object to my
consideration of CMS Ex. 3. However, CMS Ex. 3 relates only to an attempted site visit
of Petitioner on April 10,2014. Because the attempted site visit on April 10, 2014, is not
cited in the reconsidered determination as a basis for revocation of Petitioner’s
enrollment and billing privileges (CMS Ex. | at 1-5), CMS Ex. 3 is not relevant.
Accordingly, CMS Ex. 3 is not admitted as evidence.

> The reconsidered determination cites 42 C.F.R. § 424.57(e). CMS Ex. | at 4. CMS
advises me that is a clerical error and that the correct citation is 42 C.F. R. § 424.57(d),
which authorizes revocation for failure to meet standards established by 42 C.F.R.

§ 424.57(b) and (c). CMS Br. at 7,n.3. I accept the CMS representation that this was a
clerical error.
II. Discussion
A. Applicable Law

Section 1831 of the Social Security Act (the Act) (42 U.S.C. § 1395j) establishes the
supplementary medical insurance benefits program for the aged and disabled known as
Medicare Part B. Administration of the Part B program is through contractors, such as
Palmetto. Act § 1842(a) (42 U.S.C. § 1395u(a)). Payment under the program for
services rendered to Medicare-eligible beneficiaries may only be made to eligible
providers of services and suppliers.> Act §§ 1834(j)(1) (42 U.S.C. § 1395mqj)(1));
1835(a) (42 U.S.C. § 1395n(a)); 1842(h)(1) (42 U.S.C. § 1395(u)(h)(1)). Petitioner is a
DMEPOS supplier.

The Act requires the Secretary to issue regulations that establish a process for the
enrollment of providers and suppliers, including the right to a hearing and judicial review
in the event of denial or non-renewal. Act § 1866(j) (42 U.S.C. § 1395cc(j)). Pursuant to
42 CFR. § 424.505, a supplier must be enrolled in the Medicare program and be issued a
billing number to have billing privileges and to be eligible to receive payment for
services rendered to a Medicare eligible beneficiary. To receive direct-billing privileges,
a DMEPOS supplier must meet and maintain the Medicare application certification
standards set forth in 42 C.F.R. § 424.57(c). Among other requirements, a DMEPOS
supplier must maintain a physical facility on an appropriate site. 42 C.F.R.

§ 424.57(c)(7). An appropriate site for the physical facility must meet certain criteria,
including that the practice location is in a location accessible to the public, Medicare
beneficiaries, and CMS and its agents, and that the practice location must be accessible
and staffed during posted hours of operation. 42 C.F.R. § 424.57(c)(7)(i)(B), (C). A
DMEPOS supplier must provide complete and accurate information in response to
questions on its application for Medicare billing privileges and must report to CMS any
changes in information supplied on the application within 30 days of the change. 42
C.F.R. § 424.57(c)(2). A DMEPOS supplier must permit CMS or its agent to conduct

> A “supplier” furnishes services and supplies under Medicare. The term supplier
applies to physicians or other practitioners and facilities that are not included within the
definition of the phrase “provider of services.” Act § 1861(d) (42 U.S.C. § 1395x(d)). A
“provider of services,” commonly shortened to “provider,” includes hospitals, critical
access hospitals, skilled nursing facilities, comprehensive outpatient rehabilitation
facilities, home health agencies, hospice programs, and a fund as described in sections
1814(g) and 1835(e) of the Act. Act § 1861(u) (42 U.S.C. § 1395x(u)). The distinction
between providers and suppliers is important because they are treated differently under
the Act for some purposes.
on-site inspections to ascertain supplier compliance with the Medicare enrollment
standards. 42 C.F.R. § 424.57(c)(8). All suppliers must be “operational,” which means
that a supplier “has a qualified physical practice location, is open to the public for the
purpose of providing health care related services, is prepared to submit valid Medicare
claims, and is properly staffed, equipped, and stocked . . . to furnish these items or
services.” 42 C.F.R. § 424.502.

The Secretary has delegated the authority to revoke enrollment and billing privileges to
CMS. 42 CFR. § 424.535. CMS or its Medicare contractor may revoke an enrolled
supplier’s Medicare enrollment and billing privileges and supplier agreement for any of
the reasons listed in 42 C.F.R. § 424.535. Specifically, CMS may revoke a supplier’s
enrollment and billing privileges if the supplier is determined not to be in compliance
with the enrollment requirements. 42 C.F.R. § 424.535(a)(1). CMS may also revoke a
currently enrolled supplier’s Medicare enrollment and billing privileges if CMS
determines, upon on-site review, that the supplier is no longer operational to furnish
Medicare covered items or services, or the supplier fails to satisfy any or all of the
Medicare enrollment requirements, or has failed to furnish Medicare covered items or
services as required by the statute or regulations. 42 C.F.R. § 424.535(a)(5)(ii). CMS
may revoke a DMEPOS supplier’s enrollment and billing privileges for failure to meet
the supplier standards established by 42 C.F.R. § 424.57(b) and (c). 42 C.F.R.

§ 424.57(e). After a supplier’s Medicare enrollment and billing privileges are revoked,
the supplier is barred from re-enrolling in the Medicare program for one to three years.
42 CFR. § 424.535(c).

A supplier whose enrollment and billing privileges have been revoked may request
reconsideration and review as provided by 42 C.F.R. pt. 498. A supplier submits a
written request for reconsideration to CMS or its contractor. 42 C.F.R. § 498.22(a).
CMS or its contractor must give notice of its reconsidered determination to the supplier,
giving the reasons for its determination and specifying the conditions or requirements the
supplier failed to meet, and advising the supplier of its right to an ALJ hearing. 42 C.F.R.
§ 498.25. If the decision on reconsideration is unfavorable to the supplier, the supplier
has the right to request a hearing by an ALJ and further review by the Departmental
Appeals Board (the Board). Act § 1866(j)(8) (42 U.S.C. § 1395cc(j)(8)); 42 C.F.R.

§§ 424.545, 498.3(b)(17), 498.5. A hearing on the record, also known as an oral hearing,
is required under the Act. Crestview Parke Care Ctr. v. Thompson, 373 F.3d 743, 748-
751 (6th Cir. 2004). The supplier bears the burden to demonstrate that it meets
enrollment requirements with documents and records. 42 C.F.R. § 424.545(c).

The Secretary’s regulations do not address the allocation of the burden of proof or the
standard of proof. However, the Board has addressed the allocation of the burden of
proof in many decisions. The standard of proof is a preponderance of the evidence.
CMS has the burden of coming forward with the evidence and making a prima facie
showing of a basis, in this case, for revocation of Petitioner’s enrollment. Petitioner
bears the burden of persuasion to rebut the CMS prima facie showing by a preponderance
of the evidence or to establish any affirmative defense. Batavia Nursing & Convalescent
Inn, DAB No. 1911 (2004); Batavia Nursing & Convalescent Ctr., DAB No. 1904
(2004), aff'd, 129 F. App’x 181 (6th Cir. 2005); Emerald Oaks, DAB No. 1800 (2001);
Cross Creek Health Care Ctr., DAB No. 1665 (1998); Hillman Rehab. Ctr., DAB No.
1611 (1997) (remand), DAB No. 1663 (1998) (aft. remand), aff'd, Hillman Rehab. Ctr. v.
United States, No. 98-3789 (GEB), 1999 WL 34813783 (D.N.J. May 13, 1999).

“Prima facie” means generally that the evidence is “[s]ufficient to establish a fact or raise
a presumption unless disproved or rebutted.” Black’s Law Dictionary 1228 (8th ed.
2004). Thus, CMS has the initial burden of coming forward with sufficient evidence to
show that its decision to revoke Petitioner’s Medicare participation and billing privileges
is legally sufficient under the statute and regulations. CMS makes a prima facie showing
of noncompliance if the credible evidence CMS relies on is sufficient to support a
decision in its favor absent an effective rebuttal by Petitioner.

B. Issues

Whether there was a basis for the revocation of Petitioner’s billing
privileges and Medicare enrollment.

C. Findings of Fact, Conclusions of Law, and Analysis

My conclusions of law are set forth in bold text followed by my findings of fact and
analysis.

1. Judgment on the written pleadings and documentary evidence is
permissible in this case.

Petitioner may waive its right to appear and present evidence at an oral hearing by filing a
written waiver. 42 C.F.R. § 498.66(a). When a written waiver is filed by a petitioner, an
ALJ need not conduct an oral hearing except in two circumstances: the ALJ concludes
witness testimony is necessary to clarify facts at issue; or CMS shows good cause for
presenting oral testimony. 42 C.F.R. § 498.66(b). Petitioner waived its right to an oral
hearing consistent with the requirements of 42 C.F.R. § 498.66(a) and requested
judgment on the pleadings and evidence already submitted by the parties. CMS
concurred with Petitioner’s waiver of oral hearing and request for judgment on the
documents. I agree that oral testimony is not necessary for clarification of the facts at
issue and CMS has not argued there is cause for presenting oral testimony. The record in
this case consists of the documentary evidence admitted and the parties’ pleadings. 42
C.F.R. § 498.66. The parties had a reasonable opportunity for rebuttal as reflected by
their various filings. Accordingly, this decision is on the merits.
2. There was no basis to revoke Petitioner’s Medicare enrollment and
billing privileges pursuant to 42 C.F.R. §§ 424.57(e) and 424.535(a)(1)
based on a violation of 42 C.F.R. § 424.57(c)(7) (supplier standard 7).

It is necessary to delineate the specific issues before me.

Palmetto explained in its June 30, 2014 notice of initial determination that revocation was
based on noncompliance with supplier standard 7 (42 C.F.R. § 424.57(c)(7)) because
Petitioner’s business was not open when inspectors attempted to conduct site visits during
Petitioner’s reported hours of operation on April 10, May 2, and May 5, 2014. The initial
determination states “you are considered to be in violation of 42 C.F.R.

§ 424.535(a)(5)(ii) and all supplier standards as defined in 42 C.F.R. § 424.57(c).” CMS
Ex. | at 19. The revocation was upheld on reconsideration based on the attempted site
visits on May 2 and 5, 2014, only. CMS Ex. | at 14. CMS admits that the hearing
officer that issued the reconsidered determination did not consider evidence related to the
April 10, 2014 site visit because that evidence was not provided to her. CMS Br. at 7-8.
Accordingly, I will not consider the April 10, 2014 site visit and related evidence in
determining whether CMS had a basis to revoke Petitioner’s Medicare billing privileges
and enrollment. Pursuant to 42 C.F.R. § 498.5(1), a supplier such as Petitioner that is
dissatisfied with an initial determination, may request reconsideration. The regulation
provides no right to ALJ review of the initial determination related to Medicare
enrollment or revocation of enrollment. 42 C.F.R. § 498.5. Pursuant to 42 C.F.R.

§ 498.5(1)(2), CMS or its contractor, or a supplier such as Petitioner, that is dissatisfied
with a reconsideration determination is entitled to a hearing before an ALJ. This
regulation clearly indicates that the reconsidered determination, the last determination of
CMS or its agent, is the determination that is subject to ALJ review. Neb Group of
Arizona LLC, DAB No. 2573 at 7 (2014); Benson Ejindu, d/b/a Joy Medical Supply,
DAB No. 2572 at 5 (2014) (the reconsideration determination is the agency action that is
subject to review).

Furthermore, in this case revocation was upheld on reconsideration based on Petitioner’s
failure to show compliance with 42 C.F.R. § 424.57(c)(7) (supplier standard 7) and not
based on a violation of 42 C.F.R. § 424.535(a)(5). CMS Ex. | at 1-4. Although the
reconsideration hearing officer sets forth the definition of operational and states that a
supplier must be operational, she did not specifically conclude that Petitioner was not
operational and therefore subject to revocation of enrollment and billing privileges
pursuant to 42 C.F.R. § 424.535(a)(5). Rather, she concluded that revocation was
appropriate because Petitioner failed to show compliance with supplier standard 7.
Whether or not there was a basis for revocation pursuant to 42 C.F.R. § 424.535(a)(5) on
the theory that Petitioner was not operational is not at issue before me because it was not
a basis for revocation upheld on reconsideration. Accordingly, I conclude that the
specific issue before me is whether or not Petitioner was in compliance with 42 C.F.R.

§ 424.57(c)(7) (supplier standard 7) during the site visits on May 2 and 5, 2014. It is well
established that even a single violation of a supplier standard is an adequate basis for
revocation of billing privileges and enrollment. Neb Group of Arizona LLC, DAB No.
2573 at 7; Benson Ejindu, d/b/a Joy Medical Supply, DAB No. 2572 at 5; Complete
Home Care, DAB No. 2525 at 6 (2013) (not necessary to determine whether or not
operational to find a violation of supplier standard 7); 18661CPayday.com, DAB No.
2289 at 13 (2009) (failure to comply with even one supplier standard is a basis for
revocation of enrollment and billing privileges). Although under 42 C.F.R. § 498.5(1)(2)
CMS could have requested review of the reconsidered determination, CMS did not do so
and did not preserve arguments regarding the April 10, 2014 site visit and whether or not
Petitioner was operational when the site visits occurred.

a. Facts

On Friday, May 2, 2014 at 11:45 a.m. and on Monday, May 5, 2014 at 10:45 a.m., site
visits were attempted at Petitioner’s facility located at 1328 C Reisterstown Road,
Pikesville, Maryland 21208. The attempts were made at the address on file with NSC as
Petitioner’s business location and during Petitioner’s posted hours of operation, which
were Monday through Friday, 9:00 a.m. — 5:00 p.m., and Saturday, 9:00 a.m. — 1:00 p.m.
CMS Ex. | at 7-8; CMS Ex. 26.

CMS filed the declaration of Beverly Ailiff dated October 24, 2014 with a copy of her
site investigation report. CMS Ex. 2. Ms. Ailiff was a Site Visit Inspector employed by
Overland Solutions, a contractor for Palmetto who conducted the two attempted site
inspections of Petitioner’s location. Inspector Ailiff states in her declaration that during
both site visits she found a sign on Petitioner’s door stating “OPEN,” however, the door
was locked both times and the lights were not on “during at least one” of the site visits.
CMS Ex. 2 at 2 (emphasis in original). Inspector Ailiff also states that she was able to
see through the glass door at Petitioner’s location and observed that Petitioner had
“merchandise and counters, but no people.” CMS Ex. 2 at 2. She asserts in her
declaration that during the site visits she “rang the doorbell and knocked loudly,” and
“waited for several minutes both times.” CMS Ex. 2 at 2 (emphasis in original). She
states that for one of the site visits she “walked around the building and waited a few
more minutes, and then rang and knocked at the entrance again.” CMS Ex. 2 at 2. She
maintains that there was no answer, response or any other sign of activity that someone
was in the office. CMS Ex. 2 at 2.

The site investigation report completed by Inspector Ailiff on May 5, 2014, detailing her
findings for the site visits on both May 2 and May 5, states that Petitioner had a
permanent, visible sign with its business name posted and its hours of operation were
posted. CMS Ex. | at 8-9, 13-14; CMS Ex. 2 at 5-6, 10. The report also states for both
site visits that there was a sign on the door indicating that the facility was open, however,
the door was locked. Inspector Ailiff specifically states in her report that she knocked but
no one answered and she was not able to complete the site visits. Inspector Ailiff does
not state in her report that she attempted to ring the doorbell. CMS Ex. 1 at 9, 13; CMS
Ex. 2 at 6, 10-11. Inspector Ailiff took five photos that are date and time stamped, three
of the photos are of the front glass door at Petitioner’s business location and two of the
photos are of the exterior of the building, one of which shows that Petitioner is situated in
a side alley of a shopping center. CMS Ex. | at 14-15; CMS Ex. 2 at 11-12. The photos
show that the glass door is not obscured by blinds or curtains and allows visibility
through the door. Also visible in the photos is a doorbell on the left side of Petitioner’s
front door. CMS Ex. | at 14; CMS Ex. 2 at 2, 11. Inspector Ailiff concluded based on
the evidence she collected that Petitioner’s office was not open, staffed, and accessible to
the public at the time of her site visits.

I find that the assertion by Ms. Ailiff in her declaration dated October 24, 2014, that she
rang the bell at Petitioner’s facility on May 2 and 5, 2014 (CMS Ex. 2 at 2), is
inconsistent with her May 5, 2014 report of site visit, a report made closer in time to the
site visit. In her report of site visit, Ms. Ailiff notes only that she knocked and no one
answered (CMS Ex. 2 at 10). The omission from her official site visit report that she
rang the bell is not insignificant. Either her report was poorly done and not particularly
reliable, or Ms. Ailiff may have been confusing her inspections of Petitioner with the
many other similar inspections her declaration suggests she would have done in the five-
month period between her inspections of Petitioner and the execution of her eclaration.*
I find her contemporaneous report more credible and weighty than her declaration made
five months after the date of her site visits. I find that Ms. Ailiff knocked but did not ring
the bell during her site visits and my finding is consistent with her contemporaneous
report of investigation.

Petitioner does not deny that the door was locked when the CMS inspector attempted to
visit Petitioner on May 2 and 5, 2014. RFH at 6; CMS Ex. | at 22; P. Br. at 5, 12-13.

* This obvious inconsistency could have been addressed in direct examination at an oral
hearing, subject to cross examination. The regulation clearly gives CMS the right to
request an oral hearing even when Petitioner waives appearance. 42 C.F.R. § 498.66(b).
All CMS needed to do was ask. Though some may assert that Petitioner waived the right
to cross-examine the inspector by waiving oral hearing and that should, for some reason,
enure to Petitioner’s disadvantage, I point out that it is not Petitioner’s burden to address
or resolve inconsistencies in the government’s evidence. I also note that CMS waived
cross-examination of Petitioner’s two witnesses, thus missing an opportunity to test the
credibility of those witnesses. I recognize however, that CMS may have deemed it better
strategy not to test the credibility of Petitioner’s witnesses or subject its own inspector to
cross examination or examination by the ALJ — such is the nature of the adversarial
hearing provided by the Act and regulations.
Petitioner disagrees that its business location was closed to the public, not staffed, or that
the inspector could not gain access. P. Br. at 5,9. Petitioner argues that on the dates of
the attempted site visits its staff was likely busy in the back room of the facility with
packages or using the restroom and did not hear the inspector knocking. RFH at 6-7.

Petitioner filed the declaration of its owner and operator Yeduard Pastushenko. P. Ex. 2.
Mr. Pastushenko testifies that he was at the facility at 1:00 p.m. on May 2, 2014; Ms.
Akkerman was present at the facility; and the door was locked when he arrived. Mr.
Pastushenko testifies that on May 5, 2014, he was at the facility until 10:00 a.m. and then
returned later at 1:30 p.m. P. Ex. 2 at 1. He states that Ms. Akkerman came to work that
day at 9:00 a.m. and was there for the complete day. He states that he locked the door
when he left and when he returned later that day he rang the doorbell and Ms. Akkerman
let him in. P. Ex. 2 at 1-2.

Petitioner also filed the declaration of Maya Akkerman, Petitioner’s office manager, as P.
Ex. 1. Ms. Akkerman states that she was present at the office on May 2 and 5, 2014,
during posted business hours. Ms. Akkerman claims she was at the location on both days
from 9 a.m. to 5 p.m., did not leave the location at all, and avers that the doorbell was
working the days of both site visits because she heard it ring and was able to receive
deliveries on both days and attended to customers. P. Ex. 1 at 2.

Petitioner submitted additional documents to the reconsideration hearing officer that
included claims and delivery tickets for items delivered to Petitioner’s customers on the
dates of the attempted site visits; attestations from the UPS® drivers, FedEx® delivery
personnel, Petitioner’s accountant, and sales representatives in support of its claim that it
was staffed and accessible to the public on the days of the attempted site visits. Petitioner
also provided copies of Ms. Akkerman’s on-line activities for the site visit dates at issue.
CMS Ex. | at 27-75.

b. Analysis

Supplier standard 7 (42 C.F.R. § 424.57(c)(7)) requires that Petitioner maintain an
appropriate site that meets specified criteria, including that it be accessible and staffed
during posted hours of operation. CMS or its agents must also be able to inspect the site
during normal hours of operation to ensure compliance with participation requirements.

There is no dispute that Petitioner had a facility at 1328 C Reisterstown Road, Pikesville,
Maryland 21208; that Petitioner’s Reisterstown address was on file with Palmetto; that
the site inspector visited the Reisterstown address on May 2 and 5, 2014; that Petitioner’s
hours of operation were displayed on the door during both visits; that there was a sign
posted on Petitioner’s door that said “OPEN;” and the door was locked during both site
visits. CMS Br. at 2; P. Br. at 5. What is in dispute is whether Petitioner was properly
10

staffed and accessible to the public during the attempted site visits on May 2 and 5, 2014,
as required by supplier standard 7, despite the fact the door was locked.

My review of whether or not CMS had a basis to revoke Petitioner’s participation in
Medicare is de novo. The CMS evidence, including the site investigation report and Ms.
Ailiff’s declaration are sufficient to constitute a prima facie showing that Petitioner was
not open and accessible on May 2 and 5, 2014. There is no dispute that when Ms. Ailiff
was inspecting she attempted to open the door and knocked but received no response and
could not gain access. However, Ms. Ailiff’s assertion in her declaration that she rang
the bell at Petitioner’s door is inconsistent with her site investigation report which she
made contemporaneously with her site investigation — that report only states that she
knocked on the door. Further, Ms. Ailiff’s report and her declaration do not indicate that
she attempted to call either of the telephone numbers clearly posted on Petitioner’s door.

Petitioner has presented credible and weighty evidence that its office was staffed and
accessible to the public at the times of the site visits on May 2 and 5, 2014, and that
access could be achieved by simply ringing the doorbell clearly pictured in the CMS
evidence. CMS Ex. 2 at 11. I conclude that Petitioner has satisfied its burden to rebut
the CMS prima facie showing. I have no reason to discount the credibility of either
Yeduard Patushenko (P. Ex. 2) or Maya Akkerman (P. Ex. 1) or the evidence Petitioner
presented on reconsideration (CMS Ex. | at 27-75). Petitioner offered without objection
the declaration of Ms. Akkerman. Ms. Akkerman testified credibly that she was available
in Petitioner’s shop during the posted hours of operation. Ms. Akkerman testified that
she was in the facility on both days of May 2 and May 5 conducting business. P. Ex. | at
2. Petitioner offered without objection the declaration of Mr. Pastushenko. I do not
discount Mr. Pastushenko’s statements regarding his observations while at the facility on
May 2 and May 5, 2014. Although his statements are credible, he was not present at the
times when Inspector Ailiff was conducting the two site visits. P. Ex. 2. I accept as
credible and weighty Petitioner’s evidence that someone was present in Petitioner’s store
and it was accessible to the public by ringing the doorbell or by calling the telephone
number clearly posted on the door.

CMS argues that even if Ms. Akkerman was in the facility, the fact that the door was
locked and she did not respond to the investigator’s attempts to gain entry is sufficient to
conclude that Petitioner was not open to the public or accessible. CMS Br. at 15-16. The
fact that Petitioner’s door was locked is not alone a sufficient basis to revoke Petitioner’s
billing privileges and Medicare enrollment. CMS points to no law that prohibits a
supplier enrolled in Medicare from locking its doors for safety or any other reason.
Keeping the door locked is not prohibited by the statute as long as the public has access
to the facility. Therefore, as the Board has suggested, a locked door must be attended so
that the door may be opened to the public upon request. The Board in Benson Ejindu
d/b/a Joy Medical Supply chose not to decide whether a supplier locking the door would
be categorically prohibited by 42 C.F.R. § 424.57(c)(7), but commented that Petitioner

11

needed to provide customers who encountered a locked door during regularly scheduled
hours with a reliable and effective means to overcome the barrier and obtain prompt
entry. DAB 2572 at 8 (2014). The Board specifically noted that the petitioner in that
case did not have a sign on its door that provided instruction to customers to call a posted
number if they encountered a locked door during posted business hours. Id. In this case,
Petitioner had a clearly visible doorbell adjacent to the door handle and a telephone
number to call if the door was locked that was visibly posted on its front door. Even
though there was no instruction to ring the bell or call the telephone number if the door
was locked, the presence of the bell button, which the evidence shows was operational,
and the telephone number are sufficient instruction even for one of less than average
intelligence. I consider these reasonable and effective means for a customer or CMS and
its agent to obtain entry when the door was locked. In this case there is credible evidence
that a staff member was present who could have responded to either the doorbell or a
telephone call at the time of the site inspections.

Accordingly, I conclude that there was no violation of 42 C.F.R. § 424.57(c)(7) (supplier
standard 7) and no basis for revocation of Petitioner’s enrollment and billing privileges as
a DMEPOS supplier.

III. Conclusion

For the foregoing reasons, I conclude that there is no basis for the revocation of
Petitioner’s Medicare enrollment and billing privileges.

/s/
Keith W. Sickendick
Administrative Law Judge

